Title: To Thomas Jefferson from Thomas Munroe, 23 January 1806
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            23 Jan 1806
                        
                        T. Munroe begs leave respectfully to enquire of the President whether the enclosed Acct. is in conformity
                            with the last verbal directions given to T.M. on the subject—He recollects having more than once recd. instructions
                            relative to Mr Lenthalls compensation, but not having a perfect recollection of the last, hopes to be excused for giving
                            the trouble of this enquiry before he pays the balance now applied for—
                    